                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                      DIVISION
    ANNE RUSSELL,                                     §
                Plaintiff                             §
                                                      §
      v.                                              §         Case No. 1:19-CV-1109-LY
                                                      §
    NEWREZ LLC D/B/A SHELLPOINT                       §
    MORTGHATGE SERVICING AND                          §
    MIKE HANLEY,                                      §
                Defendants

                            REPORT AND RECOMMENDATION
                       OF THE UNITED STATES MAGISTRATE JUDGE

     TO: THE HONORABLE LEE YEAKEL
         UNITED STATES DISTRICT JUDGE

     Before this Court is Defendant Shellpoint’s Rule 12(c) Dismissal Motion, filed January 14,

2020 (Dkt. No. 6). Plaintiff did not file a Response. On November 18, 2019, the District Court

referred the above case to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1),

Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules of the United

States District Court for the Western District of Texas (“Local Rules”).

                                      I.    BACKGROUND

     On March 23, 2016, Plaintiff Anne Russell obtained a home equity loan (“Loan”) secured by

a Deed of Trust from Home Financing Unlimited, Inc. d/b/a Advantage One Mortgage

(“Advantage One”) in the amount of $234,025.00 on residential property located at 7701 Rialto

Boulevard, Unit 1236, Austin, Texas 78735 (the “Property”). See Dkt. No. 6-1.1 The Loan was

later transferred and assigned to NewRez LLC d/b/a Shellpoint Mortgage Servicing (“Shellpoint”).

Dkt. No. 6-2.


1
 Shellpoint’s Motion to Dismiss erroneously refers to the Property as 9206 Prairie Trails Drive, Spring,
Texas. Dkt. No. 6 at p. 1.
    After Plaintiff defaulted on the Loan by failing to make the monthly payments, Shellpoint

notified Plaintiff that the Property would be foreclosed on and sold on November 5, 2019. The day

of the foreclosure sale, Plaintiff filed this lawsuit and application for temporary restraining order

(“TRO”) in state court to stop foreclosure of the Property. See Russell v. NewRez LLC, Cause No.

D-1-GN-19-007657 (98th Dist. Ct., Travis County, Tex. Nov. 5, 2019). Plaintiff named as

defendants Shellpoint and Mike Hanley,2 a Texas attorney who allegedly was named as a trustee

on the Deed of Trust (collectively, “Defendants”).

    Plaintiff alleges that the Deed of Trust gives her “the right to pay off the loan, even after

default,” and that she plans to pay off the Loan “through a private sale” of the Property. Dkt. No.

1-2 at ¶ 18. Plaintiff alleges that Defendants “promised to allow Plaintiff to pay off the loan,” but

“have refused to allow time for Plaintiff to perform this due diligence.” Id. at ¶ 22. Plaintiff’s

Original Petition alleges wrongful foreclosure, breach of contract, and promissory estoppel, and

seeks specific performance and injunctive relief to stop the foreclosure. The state court granted

Plaintiff’s TRO, and the foreclosure sale did not occur.

    On November 14, 2019, Shellpoint removed this case to federal court on the basis of diversity

jurisdiction under 28 U.S.C. §§ 1332 and 1441(a). In the Notice of Removal, Shellpoint argues

that Defendant Hanley was fraudulently joined to defeat diversity jurisdiction, and that Plaintiff

cannot demonstrate any right to recover against him in this case.

    On January 14, 2020, Shellpoint filed this Motion, arguing that Plaintiff’s lawsuit should be

dismissed because all of Plaintiff’s claims fail to state a plausible claim for relief.




2
  Plaintiff names Mike Hanley as the Trustee-Defendant in this case. However, the Deed of Trust before
the Court lists “Michael Burns” as the Trustee. See Dkt. No. 6-1 at p. 2. It is unclear if Mr. Hanley was a
later-assigned trustee on the Loan. Because both Parties refer to the Trustee-Defendant as Mike Hanley, the
Court will do so as well.
                                                      2
                                  II.   LEGAL STANDARD

   “The standard for Rule 12(c) motions for judgment on the pleadings is identical to the standard

for Rule 12(b)(6) motions to dismiss for failure to state a claim.” Waller v. Hanlon, 922 F.3d 590,

599 (5th Cir. 2019) (citing Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008)).

   Federal Rule of Civil Procedure 12(b)(6) allows a party to move to dismiss an action for failure

to state a claim on which relief can be granted. In deciding a Rule 12(b)(6) motion to dismiss for

failure to state a claim, the court “accepts all well-pleaded facts as true, viewing them in the light

most favorable to the [nonmovant].” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th

Cir. 2007) (internal quotation marks omitted). The Supreme Court has explained that a complaint

must contain sufficient factual matter “to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the [nonmovant] pleads factual content

that allows the court to draw the reasonable inference that the [movant] is liable for the misconduct

alleged.” Ashcroft, 556 U.S. at 678.

               While a complaint attacked by a Rule 12(b)(6) motion to dismiss
               does not need detailed factual allegations, a plaintiff’s obligation to
               provide the grounds of his entitlement to relief requires more than
               labels and conclusions, and a formulaic recitation of the elements of
               a cause of action will not do. Factual allegations must be enough to
               raise a right to relief above the speculative level, on the assumption
               that all the allegations in the complaint are true (even if doubtful in
               fact).

Twombly, 550 U.S. at 555 (cleaned up). The court’s review is limited to the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that

are central to the claim and referenced by the complaint. Lone Star Fund V (U.S.), L.P. v. Barclays

Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).




                                                    3
                                      III.    ANALYSIS

   Shellpoint argues that Plaintiff’s lawsuit should be dismissed because all of Plaintiff’s claims

against it fail to state a plausible claim for relief. Shellpoint also argues that Defendant Hanley

should be dismissed because Plaintiff has failed to allege any wrongdoing against him in his

individual capacity.

   As noted, Plaintiff failed to respond to Shellpoint’s Motion. Pursuant to Local Rule CV-

7(e)(2), if no response to a motion is filed within the time period prescribed by the rule – here, 14

days – the court may grant the motion as unopposed. The Court, however, will address the merits

of the Motion because dismissing a case other than on the merits of the claims is disfavored.

A. Defendant Hanley

   The federal courts may exercise diversity jurisdiction over a civil action between citizens of

different States if the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1). An out-of-

state defendant generally may remove a case filed in state court to a federal district court if the

parties are diverse, the amount in controversy requirement is met, and none “of the parties in

interest properly joined and served as defendants is a citizen of the State in which such action is

brought.” Id. § 1441(a)-(b). As the Fifth Circuit Court of Appeals has explained:

                   Ordinarily, diversity jurisdiction requires complete diversity—
               if any plaintiff is a citizen of the same State as any defendant, then
               diversity jurisdiction does not exist. However, if the plaintiff
               improperly joins a non-diverse defendant, then the court may
               disregard the citizenship of that defendant, dismiss the non-diverse
               defendant from the case, and exercise subject matter jurisdiction
               over the remaining diverse defendant.
                   ...

                   . . . [A] non-diverse party is improperly joined if the plaintiff is
               unable to establish a cause of action against the non-diverse party in
               state court. Thus, the test for improper joinder is whether the
               defendant has demonstrated that there is no possibility of recovery
               by the plaintiff against an in-state defendant. . . .


                                                    4
                   In most cases, to determine whether the plaintiff has any
               possibility of recovery against the non-diverse defendant, the court
               should conduct a Rule 12(b)(6)-type analysis, looking initially at the
               allegations of the complaint to determine whether the complaint
               states a claim under state law against the in-state defendant.
               Ordinarily, if a plaintiff can survive a Rule 12(b)(6) challenge, there
               is no improper joinder.

Flagg v. Stryker Corp., 819 F.3d 132, 136 (5th Cir. 2016) (cleaned up).

   It has long been established that removal jurisdiction is determined on the basis of the

complaint at the time of removal. Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264-65

(5th Cir. 1995) (recognizing that removal jurisdiction is determined on the basis of the complaint

at the time of removal); see also Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 569-70

(2004) (recognizing the general rule that, for purposes of determining the existence of diversity

jurisdiction, the citizenship of the parties is to be determined with reference to the facts as they

existed at the time of filing); Freeport-McMoRan, Inc. v. KN Energy, Inc., 498 U.S. 426, 428

(1991). Thus, the Court must examine the Plaintiff’s Original Petition to determine whether there

is any possibility of recovery against Hanley. See Flagg, 819 F.3d at 137.

   While Plaintiff names Hanley as a party, Plaintiff fails to allege that Hanley committed any

wrongdoing. District courts in this district routinely disregard the citizenship of trustees in

foreclosure cases when the underlying complaint alleges no wrongdoing by the trustees. See

Guerra v. Wells Fargo Bank, 2015 WL 9451083, at *3 (W.D. Tex. Dec. 21, 2015) (finding that

plaintiff lacked any possibility of prevailing on her claim against the trustees and holding that they

had been improperly joined); Klein v. Wells Fargo Bank, N.A., 2014 WL 1342869, at *3

(W.D. Tex. Apr. 3, 2014) (ignoring trustee’s citizenship and finding trustee was improperly joined

where petition contained no allegations against trustee individually); Eisenberg v. Deutsche Bank

Trust Co. Americas, 2011 WL 2636135, at *2 (W.D. Tex. July 5, 2011) (holding that trustee did

not defeat diversity jurisdiction where trustee was named solely to prevent foreclosure, no
                                                    5
foreclosure sale had occurred, and there was no allegation of any wrongdoing by trustee). Because

Plaintiff has failed to make any allegation against Hanley in his individual capacity, the Court finds

that Hanley was improperly joined as a Defendant.

   Even if the Complaint could be construed as stating a claim against Hanley for breach of his

fiduciary duty, there is no possibility that Plaintiff could recover against him on that basis. Under

Texas law, a trustee owes “neither a fiduciary duty nor a duty of good faith and fair dealing to the

mortgagor.” Marsh v. Wells Fargo Bank, N.A., 760 F. Supp. 2d 701, 708 (N.D. Tex. 2011) (citing

FDIC v. Myers, 955 F.2d 348, 350 (5th Cir. 1992)); see also Morgan v. Chase Home Fin., LLC,

306 F. App’x 49, 53 (5th Cir. 2008) (“As the district court correctly noted, under Texas law ‘the

trustee . . . does not owe a fiduciary duty to the mortgagor.’”) (quoting Stephenson v. LeBoeuf,

16 S.W.3d 829, 838 (Tex. App.–Houston [14th Dist.] 2000, pet. denied); Seeberger Bank of Am.,

N.A. Ventures Tr. 2013 I.H.R. v. Seeberger, 2015 WL 9200878, at *21 (W.D. Tex. Dec. 16, 2015)

(“The relationship between a trustee and a mortgagor is not a fiduciary one either.”).

   Section 51.0074(b)(2) of the Texas Property Code specifically provides that a trustee may not

be “held to the obligations of a fiduciary of the mortgagor or mortgagee.” The Code, moreover,

insulates trustees from liability for “any good faith error resulting from reliance on any information

in law or fact provided by the mortgagor or mortgagee or their respective attorney, agent, or

representative or other third party.” Id. at § 51.007(f). Accordingly, any potential breach of

fiduciary duty claim against Hanley fails to state a claim for relief under Rule 12(b)(6). See

Seeberger, 2015 WL 9200878, at *21 (dismissing breach of fiduciary duty claims against trustee

on deed of trust).

   Based on the foregoing, the Court concludes that Plaintiff lacks any possibility of prevailing

on her claim against Hanley and finds that he has been improperly joined. Hanley therefore should



                                                    6
be dismissed from this case. See Flagg, 819 F.3d at 136 (noting that “if the plaintiff improperly

joins a non-diverse defendant, then the court may disregard the citizenship of that defendant,

dismiss the non-diverse defendant from the case, and exercise subject matter jurisdiction over the

remaining diverse defendant”).

B. Wrongful Foreclosure

   Plaintiff alleges a common-law wrongful foreclosure claim against Shellpoint. Under Texas

law, “[a] claim for wrongful foreclosure requires that the property in question be sold at a

foreclosure sale.” Marsh, 760 F. Supp. 2d at 708; see also Allied Capital Corp. v. Cravens, 67

S.W.3d 486, 492 (Tex. App.—Corpus Christi 2002, no pet.). Thus, “[a] claim of wrongful

foreclosure cannot succeed . . . when no foreclosure has occurred.” Foster v. Deutsche Bank Nat’l

Tr. Co., 848 F.3d 403, 406 (5th Cir. 2017); see also Suarez v. U.S. Bank Tr. Nat’l Ass’n, 2019 WL

1048854, at *7 (W.D. Tex. Mar. 4, 2019) (“In other words, in Texas, there is no cause of action

for an attempted wrongful foreclosure.”), report and recommendation adopted, 2019 WL 2565268

(W.D. Tex. Apr. 12, 2019). Accordingly, Plaintiff fails to state a claim for wrongful foreclosure

because no foreclosure sale has occurred. See id. (“It is undisputed that, even though Defendant

commenced foreclosure proceedings, Plaintiff never lost possession of the Property. As Plaintiff

never lost possession of the Property, he seeks damages for an attempted wrongful foreclosure—

an action not recognized in Texas.”). Accordingly, Plaintiff’s wrongful foreclosure claim should

be dismissed.

C. Breach of Contract

   In addition, Plaintiff alleges that Shellpoint breached the Deed of Trust by “refusing to allow

time for Plaintiff to sell the property. . . through a private sale” and pay off the Loan. Dkt. No. 1-

2 at p. 4. To state a breach of contract claim under Texas law, Plaintiff must demonstrate the

following elements: (1) the existence of a valid contract; (2) performance or tendered performance

                                                    7
by the plaintiff; (3) breach of the contract by the defendant; and (4) damages to the plaintiff as a

result of the defendant’s breach. Williams v. Wells Fargo Bank, N.A., 884 F.3d 239, 244 (5th Cir.

2018). To properly plead a claim based on breach of the Deed of Trust, Plaintiff also must point

to a specific provision in the contract that was breached by the Defendant. Williams v. Wells Fargo

Bank, N.A., 560 F. App’x 233, 238 (5th Cir. 2014); Doe 12 v. Baylor Univ., 336 F. Supp. 3d 763,

789 (W.D. Tex. 2018); Watson v. Citimortgage, Inc., 814 F. Supp. 2d 726, 732 (E.D. Tex. 2011).

Plaintiff’s pleadings fail to identify which provision of the Deed of Trust Shellpoint allegedly

breached, and the Court is unable to identify any provision that grants the borrower an indefinite

amount of time to sell the property through a private sale in order to cure any default. Accordingly,

Plaintiff fails to state a claim for breach of contract.

    Even if Plaintiff had alleged sufficient facts to show that Shellpoint breached the Deed of Trust,

her breach of contract claim would fail because she has failed to allege that she suffered any actual

damages as a result of the alleged breach of contract. As noted, because Plaintiff’s Property has

not been foreclosed, she cannot rely on any alleged damages due to a foreclosure. See De La Mora

v. CitiMortgage, Inc., 2015 WL 12803712, at *2 (S.D. Tex. Jan. 26, 2015) (“Plaintiff cannot show

damages resulting from any such breach because no foreclosure sale has occurred.”). To the extent

that Plaintiff asserts that she suffered damages in the form of attorneys’ fees, such a claim does

not constitute actual damages sufficient to sustain a breach of contract claim. See Vianet Grp. PLC

v. Tap Acquisition, 2016 WL 4368302, at *9 (N.D. Tex. Aug. 16, 2016) (concluding that the

Supreme Court of Texas would not characterize attorneys’ fees as damages “if they were

subsequently incurred from prosecuting a breach of contract claim”). Because Plaintiff has not

alleged that she suffered actual damages as a result of Shellpoint’s asserted breach of the Deed of

Trust, Plaintiff’s breach of contract claim should be dismissed.



                                                      8
D. Promissory Estoppel

   Plaintiff also alleges that Defendants should be estopped from foreclosing on the Property

because “Defendants promised to allow Plaintiff to pay off the loan, and Plaintiff relied upon this

promise.” Dkt. No. 1-2 at ¶ 22. Shellpoint argues that Plaintiff’s promissory estoppel claim is

barred by the statute of frauds. The Court agrees.

   Under Texas law, a “loan agreement in which the amount involved in the loan agreement

exceeds $50,000 in value is not enforceable unless the agreement is in writing and signed by the

party to be bound or by that party’s authorized representative.” TEX. BUS. & COM. CODE

§ 26.02(b). The term “loan agreement” includes any agreement or promise where a financial

institution “loans or delays repayment of or agrees to loan or delay repayment of money, goods,

or other things of value or to otherwise extend credit or make a financial accommodation.” Id.

§ 26.02(a)(2). Thus “[a] loan agreement for more than $50,000 is not enforceable unless it is in

writing.” Martins v. BAC Home Loans Servicing, L.P., 722 F.3d 249, 256 (5th Cir. 2013) (citing

§ 26.02(b)). A promise to postpone foreclosure during a potential loan modification review process

as alleged by Plaintiff likewise is subject to the statute of frauds. See Milton v. U.S. Bank Nat’l

Ass’n, 508 F. App’x 326, 328-29 (5th Cir. 2013); Stolts v. Wells Fargo Bank, NA, 31 F. Supp. 3d

876, 881 n.3 (S.D. Tex. 2014) (“Even if Plaintiff had pleaded an implied promise by Well Fargo

not to foreclose while considering the loan modification . . . such a promise would be subject to

the Statute of Frauds since it would modify the underlying mortgage agreement’s foreclosure

terms. Modifications to mortgages exceeding $50,000 are subject to the statute of frauds . . . .”).

   Here, the alleged oral agreement that Shellpoint would forgo foreclosure to permit Plaintiff to

sell her Property is unenforceable under the statute of frauds because such an agreement would

have altered the terms of the parties’ written loan agreement, which exceeded $50,000 in value.

Plaintiff has not alleged a written loan modification agreement incorporating the new terms that
                                                     9
satisfy the statute of frauds. See Scott v. Bank of Am., N.A., 597 F. App’x 223, 225 (5th Cir. 2014)

(“To satisfy the statute of frauds in Texas, a writing . . . ‘must be complete within itself in every

material detail and contain all of the essential elements of the agreement.’”) (quoting Sterrett v.

Jacobs, 118 S.W.3d 877, 879-80 (Tex. App.–Texarkana 2003, pet. denied)). The statute of frauds

bars Plaintiff from enforcing an alleged oral agreement to delay foreclosure, and her claim fails as

a matter of law.

E. Conclusion

    The Court finds that Shellpoint’s Motion to Dismiss should be granted because Plaintiff has

failed to state a claim to relief that is “plausible on its face.” Ashcroft, 556 U.S. at 678.

                                 IV.    RECOMMENDATION

    Based on the foregoing, the undersigned RECOMMENDS that the District Court GRANT

Defendant Shellpoint’s Rule 12(c) Dismissal Motion (Dkt. No. 6) and DISMISS Plaintiff’s lawsuit

in its entirety. IT IS FURTHER ORDERED that this case be removed from the Magistrate

Court’s docket and returned to the docket of the Honorable Lee Yeakel.

                                        V.    WARNINGS

    The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except upon grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

                                                     10
§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on February 24, 2020.


                                                   SUSAN HIGHTOWER
                                                   UNITED STATES MAGISTRATE JUDGE




                                                   11
